IN THE SUPREME COURT OF THE STATE OF NEVADA


                MARTIN CENTENO, AN INDIVIDUAL;                         No. 64998
                AND PLUMERIA FAMILY TRUST, A
                NEVADA REVOCABLE LIVING
                TRUST,
                Appellants,
                vs.
                                                                            FILED
                MORTGAGE ELECTRONIC                                         JUN 23 2016
                REGISTRATION SYSTEMS, INC.;                               TRACE K. LINDEMAN
                                                                       CLERK OF SUPREME COURT
                RECONTRUST COMPANY, N.A.; AND                          BY
                BANK OF AMERICA, N.A.,                                      DEPUTY CLER

                Respondents.

                                        ORDER OF AFFIRMANCE

                            This is an appeal from a district court summary judgment in a
                quiet title action. Eighth Judicial District Court, Clark County; Susan
                Scann, Judge.
                                             BACKGROUND
                            The material facts in this case are undisputed. The property
                that is the subject of this appeal is governed by HollowS De Oro
                Homeowners' Association (HOA), which, through covenants, conditions,
                and restrictions, imposes assessments on homeowners. Alberto and Elvira
                Hernandez purchased the subject property with a loan secured by a first
                deed of trust that was assigned to respondent Bank of America, N.A.
                (BOA). Thereafter, the Hernandezes defaulted on their loan obligations
                and also became delinquent with their HOA assessments.
                            BOA and HOA separately initiated foreclosure proceedings.
                HOA proceeded, recording a notice of trustee's sale. But before foreclosing
SUPREME COURT
      OF
    NEVADA

(0) 1947A   e
                                                                                      g2-141(090
                  on the property, HOA rescinded the notice. On July 27, 2011, appellant
                  Plumeria Family Trust purchased the property at the HOA foreclosure
                  sale and conveyed a portion of its interest to appellant Martin Centeno.
                  Appellants recorded the trustee's deed upon sale.
                              Appellants then filed a complaint to quiet title and attached
                  the trustee's deed upon sale. However, appellants produced no documents
                  demonstrating that a valid notice of trustee's sale was recorded before the
                  foreclosure sale. BOA moved for summary judgment, arguing that
                  because no notice of trustee's sale was recorded at the time of foreclosure,
                  the property was purchased subject to BOA's senior deed of trust. In
                  opposition, appellants argued that the recitals contained in the deed of
                  trust were conclusive evidence of notice compliance and superior title. The
                  district court granted BOA's motion for summary judgment, concluding
                  that because no notice of sale was recorded at the time of sale, Plumeria
                  Family Trust purchased the property subject to BOA's senior deed of trust.
                  This appeal followed.
                                                 DISCUSSION
                              "This court reviews a district court's grant of summary
                  judgment de novo."      Wood u. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d
                  1026, 1029 (2005). Although "the pleadings and other proof must be
                  construed in a light most favorable to the nonmoving party," the
                  nonmoving "party bears the burden to 'do more than simply show that
                  there is some metaphysical doubt' as to the operative facts in order to
                  avoid summary judgment being entered in the moving party's favor." Id.
                  at 732, 121 P.3d at 1031 (quoting Matsushita Elec. Indus. Co., Ltd. v.
                  Zenith Radio Corp., 475 U.S. 574, 586 (1986)). It is the duty of the
                  nonmoving party to, "by affidavit or otherwise, set forth specific facts
                  demonstrating the existence of a genuine issue for trial" or summary
SUPREME COURT
        OF
     NEVADA

                                                        2
(0) 1947A    ce


                                       .,„
                judgment will be entered against the party.             Id. (internal quotation
                omitted). "The nonmoving party is not entitled to build a case on the
                gossamer threads of whimsy, speculation, and conjecture."            Id. (internal
                quotations omitted). Moreover, "[a] plea to quiet
                title ... require[s] . . . [that] 'each party . . . plead and prove his or her own
                claim to the property in question' and a 'plaintiffs right to relief therefore
                depends on superiority of title."     Chapman v. Deutsche Bank Nat'l Trust
                Co., 129 Nev., Adv. Op. 34, 302 P.3d 1103, 1106 (2013) (quoting Yokeno v.
                Mafnas, 973 F.2d 803, 808 (9th Cir. 1992)).
                             Here, appellants failed to, by affidavit or otherwise, establish
                that a valid notice of trustee's sale was recorded at the time of foreclosure
                to support the deed's recitals of notice compliance. Appellants thereby
                failed to meet their burden to prove that BOA's first deed of trust was
                properly extinguished. See SFR Inus. Pool 1, LLC v. U.S. Bank, N.A.,           130
                Nev., Adv. Op. 75, 334 P.3d 408, 419 (2014) ("NRS 116.3116(2) gives an
                HOA a true superpriority lien, proper foreclosure of which will extinguish
                a first deed of trust."' (emphasis added)). Thus, appellants purchased the
                property subject to BOA's first deed of trust and no genuine issues of
                material fact remain.




                      'We note that although the 2009 version of NRS 116.3116 applies
                here, the 2011, 2013, and 2015 amendments do not affect SFR's
                requirement that an HOA foreclose properly in order to extinguish a first
                deed of trust. See id.



SUPREME COURT
       OF
    NEVADA

                                                        3
M) 1147A    e
                               Accordingly, we ORDER the judgment of the district court
                    AFFIRMED.




                                                                  ct--54-6C C.J.
                                                   Parraguirre



                                                   1   LJIP:ILL
                                                                  vik       , J.




                                                   Cherry




                    cc: Hon. Susan Scann, District Judge
                         Law Office of David Ortiz
                         Kim Gilbert Ebron
                         Akerman LLP/Las Vegas
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(OP 1047A    e
              en;